BATTERY STACK MONITORING AND BALANCING CIRCUIT

Primary Examiner: Gary Harris 		Art Unit: 1727       May 20, 2021
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.
 	The following is an examiner’s statement of reasons for allowance: 
 	The art made of record Ollitrault et al. US 2018/0149689 discloses an apparatus for determining the occurrence of a leakage current between a series connected electrochemical battery cells, comprising: a first cell connection terminal for connection to a first cell's first terminal via first filter circuitry; a second cell connection terminal for connection, via second filter circuitry, to a connection between the first cell's second terminal and a second cell's first terminal, the first and second cell adjacent in the series arrangement; a first cell balancing terminal for connection to the first cell's first terminal bypassing the first filter circuitry; a second cell balancing terminal for connection to the connection between the first cell's second terminal and the second cell's first cell 
 	However, the arguments made on 05/10/2021 which are made of record are found persuasive and overcome the rejection.  The prior are would not provide a teaching for the first low-pass filter (LPF), a second LPF, a first circuit coupled between the first and second terminal, and a second circuit coupled between the second and third input nodes as illustrated in the figures.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D HARRIS whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



	/GARY D HARRIS/           Primary Examiner, Art Unit 1727